                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 1 of 12




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     STEPHEN WYMAN AND NANCY                           Case No. 17-cv-4926-BLF
                                         LONG, A PARTNERSHIP DBA
                                   7     BOULDER CREEK BREWERY AND
                                         CAFE ET AL,                                       ORDER RE: MOTIONS IN LIMINE
                                   8
                                                        Plaintiffs,                        [Re: ECF 64, 65, 66, 67, 68, 70, 71, 72, 73,
                                   9
                                                 v.                                        74]
                                  10
                                         SUNBEAM PRODUCTS, INC. ET AL,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                              On July 25, 2017, Stephen Wyman and Nancy Long, a Partnership dba Boulder Creek
                                  13
                                       Brewery and Café (“Boulder Creek”), and Stephen Wyman (“Wyman”) (collectively, “Plaintiffs”)
                                  14
                                       filed the instant complaint against Defendants Sunbeam Products, Inc. (“Sunbeam”) and Regal
                                  15
                                       Beloit America, Inc. (“Regal”) (collectively, “Defendants”) for negligence and strict product
                                  16
                                       liability after a ceiling fan manufactured by Sunbeam in 1994 caught fire and damaged Plaintiffs’
                                  17
                                       business. See First Amended Complaint (“FAC”), ECF 27. The Court held a final pretrial
                                  18
                                       conference on April 8, 2021, during which it issued oral rulings on the parties’ motions in limine.
                                  19
                                       The Court’s rulings on the parties’ motions in limine are summarized as follows:
                                  20
                                                  •   Plaintiffs’ Motion in Limine No. 1: TERMINATED AS MOOT
                                  21
                                                  •   Plaintiffs’ Amended Motion in Limine No. 1: DENIED
                                  22
                                                  •   Plaintiffs’ Motion in Limine No. 2: GRANTED IN PART AND DENIED IN
                                  23
                                                      PART
                                  24
                                                  •   Plaintiffs’ Motion in Limine No. 3: DENIED
                                  25
                                                  •   Plaintiffs’ Motion in Limine No. 4: GRANTED
                                  26
                                                  •   Defendants’ Motion in Limine No. 1: DENIED
                                  27
                                                  •   Defendants’ Motion in Limine No. 2: GRANTED
                                  28
                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 2 of 12




                                   1              •   Defendants’ Motion in Limine No. 3: GRANTED

                                   2              •   Defendants’ Motion in Limine No. 4: DENIED

                                   3              •   Defendants’ Motion in Limine No. 5: GRANTED

                                   4
                                         I.   LEGAL STANDARD: DAUBERT MOTIONS IN LIMINE
                                   5
                                              Federal Rule of Evidence 702 provides that a qualified expert may testify if “(a) the
                                   6
                                       expert’s scientific, technical, or other specialized knowledge will help the trier of fact to
                                   7
                                       understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient
                                   8
                                       facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert
                                   9
                                       has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. In
                                  10
                                       Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court held that Rule 702 requires the
                                  11
                                       district court to act as a gatekeeper to “ensure that any and all scientific testimony or evidence
                                  12
Northern District of California




                                       admitted is not only relevant, but reliable.” 509 U.S. at 589. In Kumho Tire Co., Ltd. v.
 United States District Court




                                  13
                                       Carmichael, the Supreme Court clarified that the “basic gatekeeping obligation” articulated in
                                  14
                                       Daubert applies not only to scientific testimony but to all expert testimony. 526 U.S. 137, 147
                                  15
                                       (1999). The Supreme Court also made clear that the reliability inquiry is a flexible one, and
                                  16
                                       “whether Daubert’s specific factors are, or are not, reasonable measures of reliability in a
                                  17
                                       particular case is a matter that the law grants the trial judge broad latitude to determine.” Id. at
                                  18
                                       153; see also Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1391 (Fed. Cir. 2003).
                                  19
                                              “Daubert and Rule 702 are safeguards against unreliable or irrelevant opinions, not
                                  20
                                       guarantees of correctness.” i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 854 (Fed. Cir. 2010)
                                  21
                                       aff’d, 131 S. Ct. 2238 (2011). So long as an expert’s methodology is sound and his opinions
                                  22
                                       satisfy the requirements of Rule 702, underlying factual disputes and how much weight to accord
                                  23
                                       the expert’s opinion are questions for the jury. Micro Chem., 317 F.3d at 1392; Primiano v. Cook,
                                  24
                                       598 F.3d 558, 565 (9th Cir. 2010).
                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                            Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 3 of 12



                                           II.   PLAINTIFFS’ MOTIONS IN LIMINE
                                   1
                                                 A.   Plaintiffs’ Amended Motion in Limine No. 11
                                   2
                                                 In their first amended motion in limine, Plaintiffs move to exclude defense expert Carl J.
                                   3
                                       Natale from testifying and to prohibit any reference to his investigation. ECF 71 at 1. According to
                                   4
                                       Plaintiffs, Natale is not a licensed fire investigator and his investigation otherwise “defied the
                                   5
                                       scientific method.” Id. at 1. Defendants reject to this motion, arguing that Natale is qualified to
                                   6
                                       investigate a fire for litigation purposes and is otherwise qualified to give expert testimony about
                                   7
                                       the origin of the incident fire. ECF 84 at 2-4.
                                   8
                                                 The Court DENIES Plaintiffs’ Motion in Limine No. 1. Defendants hired Natale to testify
                                   9
                                       regarding “his investigation of the subject fire scene, the origin and cause of the subject fire and
                                  10
                                       other related matters.” ECF 71, Exh. 1 (Rule 26 disclosures). Natale has investigated the origin
                                  11
                                       and cause of fires for over 52 years and has numerous certifications on this topic. See ECF 84 at 4-
                                  12
Northern District of California




                                       5, Exh. B. Cal. Bus. & Prof. Code §§ 7520 and 7521 require that a person who investigates “the
 United States District Court




                                  13
                                       cause or responsibility for fires, libels, losses, accidents, or damage or injury to persons or to
                                  14
                                       property” hold a license. These requirements, however, apply to private investigators—not
                                  15
                                       litigation consultants or experts. Kennard v. Rosenberg, 127 Cal.App.2d 340, 345-346 (1954) (§§
                                  16
                                       7520 and 7521 apply to individuals engaged in business as private investigators and detectives, not
                                  17
                                       experts employed “to make tests, conduct experiments and act as consultants in a case requiring
                                  18
                                       the use of technical knowledge”); see also State v. Tatalovich, 129 Nev. 588, 592-594 (2013)
                                  19
                                       (interpreting an analogous Nevada statute). Here, the purpose of the activities underlying Natale’s
                                  20
                                       testimony is to gather information to form opinions for trial—not private detective work. As such,
                                  21
                                       Plaintiffs cannot rely on §§ 7520 and 7521 to exclude Natale’s testimony. And the Court is not
                                  22
                                       persuaded by Plaintiffs’ conclusory allegation that Natale’s opinion otherwise runs afoul of
                                  23
                                       Daubert. See generally ECF 71.
                                  24
                                                 B.   Plaintiffs’ Motion in Limine No. 2
                                  25
                                                 In their second motion in limine, Plaintiffs move pursuant to Daubert to limit the expert
                                  26
                                       testimony of electrical engineer Dr. E.P. Hamilton. ECF 72 at 1. Plaintiffs seek to exclude Dr.
                                  27

                                  28   1
                                           The Court TERMINATES Plaintiffs’ Motion in Limine No. 1 as moot. ECF 70.
                                                                                     3
                                           Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 4 of 12




                                   1   Hamilton from testifying about “(1) the opinion in his late disclosure that the TCO2 may have re-

                                   2   solidified, (2[)] the failure of the TCO to open is an unproven hypothesis, and (3) his opinion that

                                   3   the mark on I-bar is not evidence of electrical arcing.” Id. According to Plaintiffs, Dr. Hamilton is

                                   4   not qualified to give opinions about the TCO and I-bar. Id. Defendants object, contending that Dr.

                                   5   Hamilton’s supplemental report was timely, his opinion about TCO “merely states that he agrees

                                   6   with Plaintiffs’ own engineering expert,” and his opinion on the I-bar was proper given his

                                   7   expertise and his examination of the evidence. ECF 85 at 2-4.

                                   8          The Court GRANTS IN PART and DENIES IN PART Government’s Motion in Limine

                                   9   No. 2. The Court agrees with Plaintiffs that Dr. Hamilton’s October 16, 2020 supplemental report

                                  10   is untimely and thus Dr. Hamilton may not offer testimony in connection with the late report. To

                                  11   the extent that Dr. Hamilton’s opinions within the supplemental report agree with the opinions of

                                  12   Plaintiffs’ expert Kevin Lewis, Defendants may introduce them. See, e.g., ECF 85, Exh. B
Northern District of California
 United States District Court




                                  13   (“Hamilton Depo.”) at 124:3-9. The Court precludes Defendants from offering any other

                                  14   information within the supplemental report.

                                  15          The Court denies Plaintiffs’ requests to wholesale exclude Dr. Hamilton’s opinions about

                                  16   the TCO and I-bar. As noted above, Dr. Hamilton may offer testimony on TCO related to his

                                  17   supplemental report so long as that testimony is in accord with the opinion of Plaintiffs’ expert.

                                  18   Beyond that limitation, the Court finds that Dr. Hamilton may properly opine about the subject

                                  19   fan’s TCO without having the qualifications of a metallurgist. Dr. Hamilton has been an electrical

                                  20   engineer for 50 years and holds a Ph.D ins engineering. ECF 85, Exh. E. Nothing in Dr.

                                  21   Hamilton’s opinion requires him to hold a metallurgy degree or have experience working as a

                                  22   metallurgist. Regarding Dr. Hamilton’s opinion on I-bar markings, the Court similarly finds that

                                  23   Dr. Hamilton is qualified through his experience as an electrical engineer. See id. Dr. Hamilton

                                  24   also conducted a laboratory examination of the I-bar at issue. Hamilton Depo. at 154-157. To the

                                  25   extent some part of Dr. Hamilton’s opinion requires metallurgy expertise, Plaintiffs may resolve

                                  26   these concerns on cross examination.

                                  27
                                       2
                                        TCO is the safety device in the fan that is supposed to shut it off by opening when the motor
                                  28
                                       overheats. ECF 72 at 2.
                                                                                         4
                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 5 of 12



                                              C.    Plaintiffs’ Motion in Limine No. 3
                                   1
                                              In their third motion in limine, Plaintiffs move to “preclude Dr. Hamilton from testifying
                                   2
                                       that he is not aware of scientific studies or test data where there was a verified result of a similar
                                   3
                                       type of fan and motor igniting or causing a fire.” ECF 73 at 1. According to Plaintiff, “Dr.
                                   4
                                       Hamilton criticizes and disputes published articles from the fire science community reporting on
                                   5
                                       ceiling fan fires, but has not published any article, not cited any scientific support for his
                                   6
                                       criticisms, and has not produced the data or reports of his own extensive but unpublished testing.”
                                   7
                                       Id. Defendants indicate that “Dr. Hamilton’s FRCP 26(a)(2) expert report properly assesses
                                   8
                                       Kevin’s Lewis’ opinions” and argue that Plaintiffs’ request is misplaced as the purpose of Fed. R.
                                   9
                                       Evid. 702 “is not to shield an expert’s opinion from being scrutinized.” ECF 86 at 3.
                                  10
                                              The Court DENIES Plaintiffs’ Motion in Limine No. 3. Plaintiffs have not pointed to Court
                                  11
                                       to any authority suggesting that Dr. Hamilton, a defense rebuttal expert, is obligated to conduct his
                                  12
Northern District of California




                                       own studies or tests. Cf. In re High-Tech Emp. Antitrust Litig., 2014 WL 1351040, at *3 (N.D.
 United States District Court




                                  13
                                       Cal. Apr. 4, 2014) (“Rebuttal disclosures of expert testimony are ‘intended solely to contradict or
                                  14
                                       rebut evidence on the same subject matter identified by another party’ in its expert disclosures.”
                                  15
                                       (quoting Fed. R. Civ. P. 26(a)(2)(D)(ii))).
                                  16
                                              D.    Plaintiffs’ Motion in Limine No. 4
                                  17
                                              In their fourth motion in limine, Plaintiffs move to prohibit defense expert Brian Hennig
                                  18
                                       from testifying about the fair market value of Plaintiffs’ personal property losses. ECF 74 at 1.
                                  19
                                       According to Plaintiffs, Hennig “did not offer any testimony regarding the fair market value of
                                  20
                                       Plaintiffs’ personal property, or any other valuation, thus rendering this testimony outside the
                                  21
                                       scope of his report and unhelpful to the jury, in violation of FRE 702.” Id. Defendants respond
                                  22
                                       that “neither party has reliable, verified facts or data to support an opinion as to the fair market
                                  23
                                       value of any of the items included in Plaintiffs’ claimed business personal property loss as
                                  24
                                       required under California law.” ECF 87 at 3 (emphasis added). According to Defendants, “if
                                  25
                                       Plaintiffs are permitted to offer testimony regarding their business property loss, Brian Hennig
                                  26
                                       must also be permitted to testify regarding his opinions of their evaluation.” Id.
                                  27
                                              As an initial matter, the Court highlights that Defendants appear to believe that Plaintiffs’
                                  28
                                                                                          5
                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 6 of 12




                                   1   motion is far broader than Plaintiffs’ motion itself suggests. Compare ECF 74 at 2 (“Plaintiffs

                                   2   bring this motion in limine for an Order prohibiting defense expert Brian Hennig from testifying as

                                   3   to the fair market value of Plaintiffs’ personal property losses”) with ECF 87 at 3 (“Defendants

                                   4   respectfully request that this Court enter an order denying Plaintiffs’ Motion In Limine No. 4 for

                                   5   an order precluding Defendants from introducing or referring to testimony and records of Brian

                                   6   Hennig.”). The Court’s holding is limited to the scope of Plaintiffs’ more narrow request. Having

                                   7   clarified the scope of this motion, the Court GRANTS Plaintiffs’ Motion in Limine No. 4.

                                   8   Defendants do not contest that Brian Hennig did not determine the fair market value of Plaintiffs’

                                   9   personal property. See ECF 87 at 3 (“Brian Hennig did not determine fair market value of these

                                  10   items due to the inadequate data presented by Plaintiffs’ experts as well as the passage of time.”).

                                  11   As such, Hennig may not offer his opinion on the fair market value of Plaintiffs’ personal property

                                  12   loss.
Northern District of California
 United States District Court




                                  13   III.         DEFENDANTS’ MOTIONS IN LIMINE
                                  14           A.      Defendants’ Motion in Limine No. 1
                                  15                In their first motion in limine, Defendants move to exclude the testimony of Plaintiffs’

                                  16   expert Kevin Lewis. ECF 64 at 2. Lewis submitted an expert report that provided his opinion as to

                                  17   the cause of the fire at the center of this suit. Id. at 2. According to Defendants, Lewis’ causation

                                  18   theory is untested and lacks sufficient facts and data. Id. at 3-5. Plaintiffs object, arguing that

                                  19   Lewis is not required to conduct testing for his opinion to be admissible. ECF 88 at 1. Plaintiffs

                                  20   also insist that Lewis’ opinions are based on his examination of the evidence in this case and

                                  21   supported by his extensive experience with similar fan motors. Id.

                                  22                The Court DENIES Defendants’ Motion in Limine No. 1. The Court is not aware of any

                                  23   caselaw indicating that an expert may not rely on peer reviewed literature as opposed to testing.

                                  24   See United States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006) (“Expert opinion

                                  25   testimony is relevant if the knowledge underlying it has a valid connection to the pertinent inquiry.

                                  26   And it is reliable if the knowledge underlying it has a reliable basis in the knowledge and

                                  27   experience of the relevant discipline.” (internal quotation marks and citation omitted)); see, e.g.,

                                  28   Primiano v. Cook, 598 F.3d 558, 567 (9th Cir. 2010), as amended (Apr. 27, 2010) (“His
                                                                                              6
                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 7 of 12




                                   1   methodology, essentially comparison of what happened with Ms. Primiano's artificial elbow with

                                   2   what surgeons who use artificial elbows ordinarily see, against a background of peer-reviewed

                                   3   literature, is the ordinary methodology of evidence based medicine . . .”).

                                   4        B.      Defendants’ Motion in Limine No. 2
                                   5             In their second motion in limine, Defendants move to exclude any testimony of Russell E.

                                   6   Gross regarding Plaintiffs’ restaurant rebuild. ECF 65 at 2. Plaintiffs disclosed commercial real

                                   7   estate broker Russell E. Gross as an expert witness to offer testimony regarding “the

                                   8   circumstances and efforts that culminated in Mr. Wyman’s eventually selling of the [Boulder

                                   9   Creek] property” and “the value of the property after it was damaged by the fire.” Id., Exh. A

                                  10   (Rule 26 disclosures). Gross owned a bar and restaurant in Felton, CA, that was also destroyed in

                                  11   a fire. Id. at 2. Plaintiffs intend for Gross to testify that “it took 20 months to obtain permits just to

                                  12   start rebuilding, and more than 2 years to rebuild the same footprint as a rebuttal to Defense
Northern District of California
 United States District Court




                                  13   experts’ opinions that Boulder Creek could have been rebuilt and re-opened in just 12 months.” Id.

                                  14   at 2. According to Defendants, Gross’ testimony does not involve circumstances substantially

                                  15   similar to the subject incident and would be unfairly prejudicial under Fed. R. Evid. 403. Id. at 3-

                                  16   4. Defendants also argue that Plaintiffs’ disclosure of Gross’ rebuttal testimony is untimely and

                                  17   inadmissible. Id. at 4-5 According to Plaintiffs, Defendants “misconstrue the scope of Russell

                                  18   Gross’s testimony in an improper attempt to exclude Mr. Gross from contradicting the factual

                                  19   basis of Defendants’ expert Michael Diliberto’s opinion.” ECF 89 at 1. Plaintiffs insist that they

                                  20   intend to rely on Gross as a rebuttal impeachment witness to “contradict[] Diliberto’s assumption

                                  21   that Plaintiffs’ business could have been rebuilt in 12-15 month.” Id. at 2 (emphasis added).

                                  22             The Court GRANTS Defendants’ Motion in Limine No. 2 with one exception. Gross’

                                  23   testimony related to his own restaurant rebuild has minimal probative value given the disparate

                                  24   factual circumstances involved. This nominal probative value is substantially outweighed by the

                                  25   confusion Gross’ testimony may cause. See Fed. R. Evid 403. As such, Guess may not testify as to

                                  26   the circumstances surrounding his restaurant rebuild to suggest that a similar fate would have

                                  27   befallen Boulder Creek. Gross’ testimony about his experience rebuilding his restaurant would be

                                  28   relevant to impeach Plaintiffs expert Diliberto, however. Defendants may offer Gross’ testimony
                                                                                           7
                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 8 of 12




                                   1   about his restaurant rebuild for this limited purpose. The Court invites Defendants to submit a

                                   2   limiting instruction on this point. The Court also permits the parties to depose Gross.

                                   3        C.      Defendants’ Motion in Limine No. 3
                                   4             In their third motion in limine, Defendants move to exclude Richard Medina’s testimony

                                   5   about Boulder Creek’s lost business income “to the extent the claimed amount raises Plaintiffs’

                                   6   total alleged damages to an amount in excess of $1,134,000.00, and any testimony regarding the

                                   7   Boulder Creek[]'s lost business income after March 29, 2017.” ECF 66 at 2. Defendants explain

                                   8   that “Plaintiffs seek to recover lost business income in perpetuity” but caselaw limits their

                                   9   recovery to the period reasonably necessary to get the business back into operation. Id. at 4.

                                  10   Defendants further contend that if a business does not open, total damages are limited to the

                                  11   market value of the business on the date of the loss, which, here, would be $1,134,000.00. Id.

                                  12   Plaintiffs respond that this motion is unjust and unsupported by law. ECF 90.
Northern District of California
 United States District Court




                                  13             Under Cal. Civ. Code § 3333, “[f]or the breach of an obligation not arising from contract,

                                  14   the measure of damages, except where otherwise expressly provided by this Code, is the amount

                                  15   which will compensate for all the detriment proximately caused thereby, whether it could have

                                  16   been anticipated or not.” While there does not appear to be any California caselaw addressing the

                                  17   extent to which a plaintiff may recover lost business income where a business fails to reopen as a

                                  18   result of defendant’s tortious conduct, Defendants cite to various out-of-state authority that

                                  19   suggest the market value of the business on the date of the loss is the total measure of damages

                                  20   under these circumstances. See Aetna Life & Cas. Co. v. Little, 384 So. 2d 213, 216 (Fla. 4th DCA

                                  21   1980) (“Lost profits and loss of use may be a proper item of damages if the property or business is

                                  22   not completely destroyed. However, where the property or business is totally destroyed we hold

                                  23   the proper total measure of damages to be the market value on the date of the loss.” (internal

                                  24   citations omitted)); Sawyer v. Fitts, 630 S.W.2d 872, 874-75 (Tex. App. 1982) (“the proper

                                  25   measure of damages for destruction of a business is measured by the difference between

                                  26   the value of the business before and after the injury or destruction”); Taylor v. B. Heller and Co.,

                                  27   364 F.2d 608, 612 (6th Cir. 1966) (“the action for damages for destruction of a business as

                                  28   measured by the difference between the value of the business before and after the injury or
                                                                                          8
                                         Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 9 of 12




                                   1   destruction”). Plaintiffs have not offered the Court any caselaw to suggest that the jury may

                                   2   determine how many years of lost profit Plaintiffs may recover without limitation.

                                   3             The Court GRANTS Defendants’ Motion in Limine No. 3 as to Plaintiffs’ lost profits

                                   4   between the date of loss (March 19, 2015) and the present. The Court will, however, allow

                                   5   Plaintiffs to present a theory of damages based on business interruption. There is sufficient

                                   6   evidence that Plaintiffs continued to operate their business at an alternate location at a loss before

                                   7   ultimately shutting that business down in September 2017. See ECF 90 at 1 (“After the business

                                   8   was destroyed, Plaintiffs opened and operated The Outpost, a limited menu café, to maintain a

                                   9   presence in the community in anticipation of re-opening. . . The Outpost was not profitable, and

                                  10   Plaintiffs closed it in September 2017.”). Under a business interruption theory, Plaintiffs may

                                  11   recover lost profits between the date of loss and the date the Boulder Creek Outpost closed. See

                                  12   Jim's Hot Shot Serv., Inc. v. Cont'l W. Ins. Co., 353 N.W.2d 279, 284 (N.D. 1984) (“loss of profits
Northern District of California
 United States District Court




                                  13   prior to cessation of a damaged business is properly allowable as an element of damages in

                                  14   addition to an allowance for market value diminution because the interim profit losses experienced

                                  15   prior to liquidation of the business are not reflected or compensated for in the market value

                                  16   determination.”); Aetna Life & Cas. Co, 384 So. 2d at 216 (“Lost profits and loss of use may be a

                                  17   proper item of damages if the property or business is not completely destroyed.”).

                                  18        D.      Defendants’ Motion in Limine No. 4
                                  19             In their fourth motion in limine, Defendants move to exclude “evidence of replacement

                                  20   cost value, actual cash value and any undisclosed evidence as to the fair market value of Plaintiffs’

                                  21   claimed business personal property loss.” ECF 67 at 2. According to Defendants, Plaintiffs’

                                  22   experts improperly relied on an actual cash value methodology as opposed to a fair market

                                  23   valuation. Id. at 2-4. Defendants further argue that “Plaintiffs failed to timely disclose reliable,

                                  24   verified facts or data to support an opinion as to the fair market value of any of the items included

                                  25   in their claimed business personal property loss.” Id. at 4. Plaintiffs respond that “the testimony

                                  26   and extensive report offered by Plaintiffs’ experts and Steve Wyman will greatly assist the jury in

                                  27   their task of evaluating Plaintiff’s losses.” ECF 91 at 1.

                                  28             The Court DENIES Defendants’ Motion in Limine No. 4. The parties do not dispute that
                                                                                          9
                                           Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 10 of 12




                                   1   the appropriate measure of damages is fair market value. But Plaintiffs may also submit other

                                   2   measures of damages to persuade the jury that the evidence is relevant to the fair market value.

                                   3   Kimes v. Grosser, 195 Cal. App. 4th 1556, 1560 (2011) (“In personal property cases, plaintiffs

                                   4   may present evidence of the cost of repairs even in cases where recovery is limited to the lost

                                   5   market value of property. . . The cost of repairs constitutes a prima facie measure of damages, and

                                   6   it is the defendant's burden to respond with proof of a lesser diminution in value.” (citing Pfingsten

                                   7   v. Westenhaver, 39 Cal.2d 12, 24 (1952))).

                                   8              Witnesses must have foundation to offer an opinion on the value of Plaintiffs’ personal

                                   9   property. Thomas Richmann was retained by an insurance company to prepare an inventory of

                                  10   Boulder Creek’s damaged property and to reach an agreement on the valuation of these items.

                                  11   ECF 67, Exhs. A-B; ECF 91 at 2. Plaintiffs disclosed Richmann as a witness who would address

                                  12   lost business personal property. ECF 65, Exh. A (Rule 26 disclosures). Richmann has sufficient
Northern District of California
 United States District Court




                                  13   foundation to offer an opinion on Plaintiffs’ personal property and was properly disclosed for this

                                  14   purpose. The same cannot be said for Plaintiff Wyman. Although Plaintiffs disclosed Wyman as

                                  15   an expert witness who “participated in the evaluation of the extent of damage to the personal

                                  16   property of the business,” the only relevant activities that Wyman participated in was identifying

                                  17   personal property for the adjusters who conducted the ultimate valuation. Id.; see also ECF 67,

                                  18   Exh. D; ECF 91 at 2. While Wyman may testify as to his personal knowledge about the value of

                                  19   his personal property, he has no foundation to offer expert opinion on the fair market value of the

                                  20   personal property on the date of the loss.3 The Court invites a limiting instruction on this issue.

                                  21         E.      Defendants’ Motion in Limine No. 5
                                  22              In their fifth motion in limine, Defendants move to “exclude evidence of dissimilar

                                  23   incidents.” ECF 68 at 2. Defendants enumerate various “reports, claims, and other material”

                                  24   involving fans that Plaintiffs discussed during defense expert depositions:

                                  25                     • An article/report addressing 13 deaths, 130 injuries and 77 million
                                  26
                                       3
                                  27     California Evidence Code §813 provides that the owner of property may testify regarding the
                                       value of the property. The Federal Rules of Evidence do not seem to prohibit the Court’s finding
                                  28   that the owner is competent to testify on valuation so long as the owner can establish a sufficient
                                       foundation for the valuation.
                                                                                         10
                                        Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 11 of 12




                                                      in property damage from household fires involving fans from 2006
                                   1                  to 2010;
                                   2                  • A 5/31/16 CPSC recall of Broan-NuTone ventilation fans;
                                                      • A December 2017 CPSC report concerning ceiling exhaust fan
                                   3                  fires and addressing 494 incidents over a 20-year period and
                                                      associated product testing;
                                   4                  • Fire Department issued bulletins warning consumers that ceiling
                                                      fans cause fires;
                                   5
                                                      • Report from the Texas Department of Insurance addressing
                                   6                  incidents involving ceiling fan fires;
                                                      • Report addressing a 2015 fire at the Delmarva Hotel involving a
                                   7                  ceiling exhaust fan;
                                                      • Report addressing a 2015 fire at a Safeway in Green Valley, AZ
                                   8                  involving a ceiling fan;
                                                      • A 3/17/17 statement from Wayne Township Fire Captain Mike
                                   9
                                                      Pruitt that fires in bathroom exhaust ceiling fans are not uncommon;
                                  10                  • A statement from Westerville, OH Fire Chief Brian Miller that
                                                      there were several fires in the area involving overheating bathroom
                                  11                  exhaust fans;
                                                      • A 95 page report to the U.S. Fire Administration involving risk of
                                  12                  fire from exhaust fans;
Northern District of California
 United States District Court




                                                      • A warning from the Stafford County, VA Fire Department
                                  13
                                                      regarding the rise in home fires because of unchecked bathroom
                                  14                  fans;
                                                      • A May 2020 warning from the Rochester, MN Fire Department
                                  15                  regarding the risk of fires in ceiling and exhaust fans;
                                                      • Broan NuTone reporting in September of 2002 regarding multiple
                                  16                  fan fires over a 14-month period.
                                  17   Id. at 2-3 (citations omitted). Plaintiffs also produced video footage of a purported ceiling fan fire.
                                  18   Id. at 3. Defendants argue that information related to these incidents is speculative, irrelevant,
                                  19   untrustworthy, and contains inadmissible hearsay. Id. at 3. Defendants also argue these incidents
                                  20   are unfairly prejudicial under Fed. R. Evid. 403. Id. at 5. Plaintiffs’ response largely focuses on the
                                  21   admissibility of the December 2017 CPSC Report. ECF 92 at 1. They also argue that Defendants
                                  22   failed to specifically explain why each piece of evidence merits exclusion. Id.
                                  23          The Court GRANTS Defendants’ Motion in Limine No. 5 with one exception. Plaintiffs
                                  24   may offer evidence or testimony about the CPSC Report. The Court is satisfied that Plaintiffs have
                                  25   established the incidents discussed in the CPSC Report are substantially similar to the
                                  26   circumstances of the instant case. See ECF 92 at 2-3. To the extent that there are differences
                                  27   between the CPSC Report and the instant case that might confuse the jury, Defendants may
                                  28   properly address these differences on cross examination. And while the CPSC Report may contain
                                                                                         11
                                        Case 5:17-cv-04926-BLF Document 106 Filed 04/19/21 Page 12 of 12




                                   1   hearsay, experts may rely on hearsay in forming their opinions. See Fed. R. Evid. 703 (“If experts

                                   2   in the particular field would reasonably rely on those kinds of facts or data in forming an opinion

                                   3   on the subject, they need not be admissible for the opinion to be admitted . . .”). Plaintiffs may not,

                                   4   however, introduce the identified video of the fan fire, nor any other video of a fan fire. The

                                   5   overwhelming danger of prejudice, inflamed passions, and confusion that showing the jury a video

                                   6   of an unrelated fan fire would cause is so obvious it almost goes without saying. Fed. R. Evid.

                                   7   403. Finally, Plaintiffs’ experts may not testify about or refer to the remaining enumerated

                                   8   material. Plaintiffs have failed to establish a substantial similarity between the incidents implicated

                                   9   in this material and the instant case. See generally ECF 92 (focusing on CPSC Report).

                                  10                                                   ***

                                  11          To the extent disputes arise during trial, the Court is available to address motions on the

                                  12   record at 8:30 A.M. each Court day before the jury arrives. Although a written motion is not
Northern District of California
 United States District Court




                                  13   required, a party choosing to file a written motion for a hearing the next morning is limited to one

                                  14   three-page motion due by 5:00 P.M. the preceding Court day. If a party intends to raise matters

                                  15   orally it shall inform the Court and the other parties on or before 5:00 P.M. of the intention to

                                  16   appear for a hearing at 8:30 A.M. the following Court day.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 19, 2021

                                  21                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
